Case 3:21-cv-00697-MEM Document1-5 Filed 04/15/21 Page 1 of 6 a
Exhibit 4

Exhibit 4
3/31/2020 Case NeWventueDSavicdy| Hibdmaln eaenousind dhetihe fisk @tyaithgsenied withPaxUDRP MofainGang

View plans

f— Learn more

etl esd

BXHK.com JWTR.com YZHK.com sedo.com

a

www. registry .neustar

 

e Home
¢ Testimonial:
e About Us
e Advertising
Topics : Select category ’

Subscribe to Posts Subscribe to Comments

a aliens = rs fi

 

 

 

 

: om. h Get me started

[=BODIS SMART DOMAIN MONETIZATION

New Ventures Services : #Domain warehousing and the risk of getting served with a UDRP

Posted by DomainGang on June 25, 2019, at 10:08 am

— & CRICHED™ FREE

YOU CAN REST. WE CATCH THE NAME FOR YOU. BACKORDER!

When you warehouse domains straight from your Registrar subsidiary, there is an inherent risk: being served with a UDRP.
Domains that expire at Network Solutions go to its domain warehousing sister company, New Ventures Services corporation.

Both NetSol and New Ventures are entities under the Web.com umbrella, with one being the domain Registrar and the other being a profitable repository of domains that
were not renewed.

Daily, more than 500 domain names end up at New Ventures, where they remain to be acquired for a fee. While these prices are generally low and can be negotiated
upon, New Ventures has the tendency to renew the domains — sometimes, for several years in a row.

https://domaingang.com/domain-law/new-ventures-services-domain-warehousing-and-the-risk-of-getting-served-with-a-udrp/ 1/5
3/31/2020 Case NeWventueDSavicdy| Hibdmaln eaenousind dhetihe fisk @tyaithGsenied withPaxUDRP dofainGang

This approach increases the potential for a UDPR, from a party seeking to take over a domain they claim rights to, perhaps expecting it to drop.

So how many UDRP cases has New Ventures been served with over the years?

VENTURES

 

New Ventures Services Corp.

Our research shows that the number is minimal: 22 UDRP cases were filed against “New Ventures Services” and the Web.com company lost them all. In some cases, they
responded officially or unofficially, but most times they filed no response. When one takes into account the vast number of domains under management at New Ventures,
losing 22 UDRP cases is next to nothing.

Here are the domains that New Ventures Services lost via the UDRP process in the past 10 years, in reverse chronological order:

rebeccaparsons.com
allieduniversaledge.com
usatotalgym.com
contentguess.com
hdabank.com
amaamzon.com
amazoncrown.com
amazondiapersonline.com
amazonmailbox.com
amazonmailboxes.com
amazonsnile.com
amazontablecloth.com
amazontablecloths.com
amzonjobs.com
clips4asle.com
24lifenews.com
onewestbkonline.com
online-onewestbk.com
neuromove.com
animal-pack.com
o2email.com
pinggolfing.com
ensolv.com
showa-glove.com
statefarmjohn.com
phoenix-lifeinsurancecompany.com
capitalonefinancialbitcoin.com
capitalonebitcoin.com
ashokleylandlimited.com
diners.co
cardmember-discovercard.com
sportspharma.com
amararaja.com

These 33 domains were involved in the 22 UDRP cases filed, but only 32 domains were transferred; online-onewestbk.com was deemed to be not in control of New
Ventures Services at the time.

Whether you love or hate the domain warehousing model, it’s part of the domain name life cycle, and a nice money maker for Web.com!

sedo.com _InterNet)<

  
 

Investments that pay off! Find out more about
developments and trends in the domain business.

Piel a

This post is 100% True!

https://domaingang.com/domain-law/new-ventures-services-domain-warehousing-and-the-risk-of-getting-served-with-a-udrp/ 2/5
3/31/2020 Case NeWventueDSavicds| Hibdmaln eaenousind dhetihe fisk @tyaithgsenied withPaxUDRP dofainGang

AOSaR

Related DomainGang Posts:

e An#infosec consultant dealt with New Ventures to get his family #domain back
John Berryhill : BusinessFunding .com was auctioned despite being unexpired
#IQOS brand: Philip Morris is the absolute biggest HUDRP filer in...

Philip Morris : Barrage of new #UDRP filings for #IQOS in 2020

#Smokeless tobacco #domains : Philip Morris is probably the most active...
#Fusion3 .com : A 1999 #domain hit with a UDRP barely escaped at the #WIPO

Filed under Domain Law - Tagged with Domains, New Ventures, New Ventures Services, UDRP, WIPO, Web.com, domain warehousing

 

 

Copyright © 2020 DomainGang.com - All Rights Reserved.
Leave a Reply

Your email address will not be published. Required fields are marked *

Comment

1200 characters available
Name *
Email *

Website

Post Comment

CF) ESCROW.COM’

Secure Online
transactions

 

Government
Licensed & Audited
Insured & Bonded

ESQwire

Law Offices of Ari Goldberger, Esq.

 

 

The Domain Name Law Firm

¥ Domain Name Disputes
™ New gTLD Consulting
Premium Escrow & Brokerage

A Semel)

 

 

https://domaingang.com/domain-law/new-ventures-services-domain-warehousing-and-the-risk-of-getting-served-with-a-udrp/ 3/5
3/31/2020 Case NeWventueDSavicdy| Hibdmaln eaenousind dhetihe fisk @tyaithgsened withPaxUDRP ofainGang

EL <= The
Right

Choice

omain

OTe rene

for companies with a red hot vision

 

www.DomainDomme.com

 

A generic domain name that
was registered in 2014.
Stay safe, keep others safe!

— ; | es ——— |

» CHECK IT OUT

 

« A year ago today!

o The Domain King's latest #domain registrations

  

 

We've built the
ultimate sales platform
for domainers.

¢
a

Frank Schilling / Uniregistry Founder & CEO

RANDAZZA

LEGAL GROUP

Domain Name:
Advice « Litigation * Arbitration

WWW.randazza.com

https://domaingang.com/domain-law/new-ventures-services-domain-warehousing-and-the-risk-of-getting-served-with-a-udrp/

4/5
3/31/2020 Case NeWventueDSavicds| Hibdmaln eaenousind dhetihe fisk @tyaithgsenied withPaxUDRP dofainGang

 

Aacroplex’

GRAPHICS * WEB « PRINT
HIGH QUALITY WORK

Ask for our DOMAINER SPECIALS
www.acroplex.com

 

¢ DomainGang provides daily entertainment and parody content for the domain industry! Articles that contain the “100% True” notice are entirely true — but still fun
to read. Follow us, and learn more about the wonderful world of domaining!

e Archives
Archives Select Month ’

CATEGORIES

Famous Domainers (100)
Domain News (8,072)
Stories & Manuals (149)
Short News (446)
Editorial (213)

Name Jargon (28)
Featured (99)

The Drunk Domainer (22)
Domain Crime (251)
Domain Law (781)
Domain Memes (19)
Domainer Comics (12)
Domain Socialite (10)

 

oooooeoe oOcmUUCOUCOUCUCOUCOUlUO

e Recent Comments

Anonymous on #Zoom video service shares data with Facebook, class action lawsuit alleges

Jeffrey Allen on The Domain King’s latest hand-registered #domain names

BullS on LLL .com auctions : No, the three letter #domain name WTL.com has not expired!
Supratik on LLL .com auctions : No, the three letter #domain name WTL.com has not expired!
DomainGang on LLL .com auctions : No, the three letter #domain name WTL.com has not expired!
Jurgen Maaser on LLL .com auctions : No, the three letter #domain name WTL.com has not expired!
thisblogblows on Terrible #Marketing : One of the #Domain King’s droppings gets re-registered

 

 

 

 

 

oo90g0CO06UcCOUCUOUMC COU

Data Glasses on OneWeb. World : Space #telecom company goes bankrupt due to the #Coronavirus economics

Domaining:
RECOMMENDS THIS SITE!

 

Return to top of page PostsComments

Copyright © 2009 - 2020 DomainGang.com - All Rights Reserved.
DomainGang.com is a publication of DomainGang LLC. Duplication of this content without authorization is strictly prohibited.

Disclaimer: All posts, information and content on the web site DomainGang.com are fictional, humorous and depict a satire - unless a "100% True" image or statement is
present.

DomainGang.com provides entertainment via the public release of content related to the domaining industry and social media. We are not to be held responsible for any
damage caused by your failure to comprehend the context of satiric content. By accessing DomainGang.com and perusing the DomainGang.com information and content
you fully agree that you are aware of and consent to this Disclaimer.

https://domaingang.com/domain-law/new-ventures-services-domain-warehousing-and-the-risk-of-getting-served-with-a-udrp/ 5/5
